Case: 17-20307      Document: 00514349716         Page: 1    Date Filed: 02/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-20307
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     February 16, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

JAMES PATRICK BURKE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-483-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent James Patrick Burke has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Burke has filed a response. The record is not sufficiently developed to allow us
to make a fair evaluation of Burke’s claims of ineffective assistance of counsel;




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20307    Document: 00514349716    Page: 2   Date Filed: 02/16/2018


                                No. 17-20307

we therefore decline to consider the claims without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Burke’s response.     We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Burke’s motion for the appointment of new counsel is
DENIED.




                                      2